JOSEPHINE LINKER HART, Judge, dissenting. The majority has made a fundamental mistake of law: it has decided a case over which it never acquired jurisdiction to consider. Generally, Appellate courts of this state only have jurisdiction over final orders. Ark. R.App. P.-Civ. 2(a)(1). Under Rule 2(a)(1), an appeal may be taken from a final decree entered by the circuit court that dismisses the parties from the court, discharges them from the action, or concludes their rights to the subject matter. It is axiomatic that failure to dispose of all the issues renders the order not final, and therefore we are without jurisdiction. E.g., Ramsey v. Beverly Enterprises, Inc., 375 Ark. 424, 291 S.W.3d 185 (2009). Jurisdiction is an issue we are bound to consider even though the parties have not raised it. Deutsche Bank Nat’l Trust Bank v. Austin, 2010 Ark. App. 753, 379 S.W.3d 669. While it is true that Lookadoo’s petition filed in Arkansas County was styled, and in part does pray that the trial court do so, that is not all that it does. The petition also includes as a separate count a cause of action for breach of an oral lease to the farm. | «PETITION TO CONSTRUE TRUST, Under the Arkansas Rules of Civil Procedure, all that is required is “(1) a statement in ordinary and concise language of facts showing that the court has jurisdiction of the claim and is the proper venue and that the pleader is entitled to relief, and (2) a demand for the relief to which the pleader considers himself entitled.” Ark. R. Civ. P. 8(a). In addition to reciting that the Farm was situated in Arkansas County, under a subsection of Looka-doo’s Arkansas County Petition titled “Lease of Farm” Lookadoo recites the following: 22. For several years prior to Kay’s death, Steve had an oral agreement with Kay for lease of the Farm by which, he had sole discretion to, and did, conduct the Farming operations by dealing with government agencies, establishing a bank account for, and payment of, Farm expenses and deposits of Farm income, and a limited Power of Attorney for dealing with the U.S. and Arkansas governmental entities regarding programs for the Farm. During this time, Steve and Kay borrowed funds from Farmers and Merchants Bank of Stuttgart to finance farming operations with Kay securing the loan with a mortgage on the Farm. All such loans were paid by Steve’s farming operations. 23. As part of the lease, Steve made the annual note payments on the acquisition of the Farm to Merchant and Farmers Bank mortgage secured by the Farm, dated January 13, 1992, recorded January 14, 1992 in the Deed Records in Arkansas County (Exhibit 6). 24. In February 2008, Steve requested that the Switzer Children continue his agreement with Kay pursuant to Article FOURTH (b), but they refused to do so. In June 2008, without conferring with Steve, as required by Article FOURTH (b), the Switzer Children’s attorney informed him that the Farm had been leased to a third party for the 2008 crop year. 25. Arkansas law provides that in the case of an oral lease, failure of the Lessor to give |7written notice by certified mail to the Lessee to discontinue an oral lease by June 30 of a calender year permits the Lessee to farm for the next calender year on the terms of the existing lease.- No such notice was given to Steve by Kay who was the Lessor until her death. Therefore, Steve had a right to lease the Farm for 2008. 26.No such notice was given to Steve by the Switzer Children as Trustees before June 30, 2008, thus he had a right to operate the Farm in 2009 on the 2007 terms. I submit that this quoted language is sufficient to set forth a factual allegation of a breach of a farm lease. It is' settled law that on appeal, we are obligated to construe pleadings liberally in favor of the pleader, and every reasonable inference and intendment are indulged in his favor. Helms v. Vaughn, 250 Ark. 828, 467 S.W.2d 399 (1971). Furthermore, this issue cannot be res judicata. It is black-letter law that under the doctrine of res judicata or claim preclusion, a valid and final judgment rendered on the merits by a court of competent jurisdiction bars another action by the plaintiff or his privies against the defendant or his privies on the same claim or cause of action. Francis v. Francis, 343 Ark. 104, 31 S.W.3d 841 (2000). I am mindful that res judicata bars not only the relitigation of claims which were actually litigated in the first suit, but also those which could have been litigated. Id. However, the test in determining whether res judicata applies is whether matters presented in a subsequent suit were necessarily within the issues of the former suit and might have been litigated therein. Id. In the instant case, it would have been impossible for the Oklahoma court to have disposed of Lookadoo’s claim for breach of a farm lease when it construed the trust. The Switzer children filed their petition to construe the trust in Oklahoma on April 14, 2008, and RLookadoo alleged that the action for breach of the farm lease did not accrue until June of 2008. Moreover, the Oklahoma action only concerned the issue of whether Steve and Kay were in a relationship, the condition precedent for the creation of Steve’s trust.1 It is completely silent regarding the farm lease that Loo-kadoo claims was breached. Accordingly, whether or not Steve’s Trust ever comes into being does not cut off Lookadoo’s rights to his oral farm lease unless the lessor acts in accordance with Arkansas law. Because Kay’s children were purporting to act in their capacity as Trustees, it was proper for Lookadoo to ask the Arkansas County Circuit Court to “construe the trust,” if only to see that it granted them no such power. Because the court of appeals never acquired jurisdiction to hear this appeal, I submit that the majority’s opinion is simply void. See Arkansas Const. & Excavation, LLC v. City of Maumelle, 2009 Ark. App. 874, 2009 WL 4844648. Accordingly, I believe the majority erred when it endeavored to analyze the merits of Looka-doo’s arguments. It is not our practice to issue advisory opinions. Sanford v. Murdoch, 374 Ark. 12, 285 S.W.3d 620 (2008).  . The fourth article states in pertinent part: Following the death of the Grantor and the end of the administration of the estate of the Grantor, as determined in the sole and absolute discretion of the Trustees, if STEPHEN L. LOOKADOO is then living and was in a relationship with the Grantor at the time of the death of the Grantor, as determined by the Trustees after consulting with the Grantor’s Children, the Trustees shall retain ... the farm ... in a separate trust (hereinbefore and hereinafter referred to as “Steve’s Trust”) for the use and benefit of STEPHEN L. LOOKADOO.